Citation Nr: 1038203	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and delusional disorder.

2.  Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, 
which denied the benefits sought on appeal. 

Pursuant to the veteran's request, a videoconference hearing was 
rescheduled at the RO before a member of the Board in September 
2010.  The Veteran did not appear for this hearing.  Since the 
Veteran failed to report for the hearing or provide good cause 
for that absence, and has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Only conditions that are recorded in physical examination reports 
are to be considered as noted.  The Veteran's reported history of 
the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre- 
existed service.  Paulson v. Brown, 7 Vet. App. 466 (1995).

The veteran underwent a VA mental health disorders examination in 
March 2009.  The examiner diagnosed the veteran with a delusional 
disorder, in remission, etiologically related to contracting 
syphilis in service.  The examiner explained that she could not 
find evidence of delusions prior to the incident of syphilis in 
service.  The examiner also diagnosed depression.  She opined 
that the veteran's depression pre-existed service and was 
permanently aggravated by the veteran's in-service substance 
abuse and contraction of syphilis.  The examiner based the 
opinion on her interview of the veteran and his report of 
preoccupation with syphilis during periods of depression.  

However, the evidence in the claims file is insufficient to 
support a finding that the veteran had an acquired psychiatric 
disorder that pre-existed service.  The service medical records, 
to include the June 1972 enlistment examination, contain no 
findings, history, or treatment for a psychiatric disorder.  
Moreover, the medical evidence first documented complaints of 
auditory delusions and depression in December 1978.  At the time, 
the veteran denied a history of psychiatric treatment.  The 
clinician noted that he had been recently paroled from prison 
after serving three years and four months for assault.  Treatment 
records in 1978 and 1979 associated the veteran's psychiatric 
symptomatology with lack of employment, lack of stability in his 
life, being separated from his expectant wife, and substance 
abuse.  Similarly, VA treatment records after 2004 relate the 
veteran's psychiatric symptomatology to a history of 
polysubstance abuse and addiction, legal problems, and financial 
and living situation, as opposed to preoccupation with 
contracting syphilis in service.  

In light of the conflicting  evidence as to the onset of an 
acquired psychiatric disorder, the Board finds that the March 
2009 VA examiner provided an opinion based on the assumption that 
the Veteran had a pre-existing (pre-service) acquired psychiatric 
disorder.  However, in the absence of clear and convincing 
evidence, the Veteran is presumed sound upon his entrance into 
service.  38 U.S.C.A. § 1111 (West 2002).  Therefore, that 
medical opinion is not adequate to resolve the claim on appeal.  
Therefore, the Board finds that further VA examination and a 
medical opinion based on full consideration of the Veteran's 
documented medical history and assertions, and supported by fully 
stated rationale is needed to resolve the matter of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009), 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, the evidence of record shows that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  As the SSA decision and the records upon 
which that grant of benefits was based are not included in the 
claims folder and may be relevant to the claims on appeal, those 
records should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, with respect to the claim of service connection for 
syphilis, the Board finds that the claim is inextricably 
intertwined with the Veteran's pending claim for service 
connection for an acquired psychiatric disorder, as the 
resolution of that claim might have bearing upon the claim for 
service connection for syphilis because it is unclear whether or 
not the claimed psychiatric disorder is the result of syphilis.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon in that decision.

2.  After the above development has been 
completed, schedule the Veteran a VA 
psychiatric examination for the purpose of 
ascertaining the etiology and approximate 
date of onset of any currently diagnosed 
acquired psychiatric disorder, to include 
depression and delusional disorder.  The 
examiner should review the claims file and 
the report should note that review.  The 
rationale for all opinions expressed must be 
provided.  The examiner should provide an 
opinion as to the following:

a)  Specify all currently diagnosed 
acquired psychiatric disorders, to include 
depression and delusional disorders.

b)  Is there clear and unmistakable 
evidence that a any currently diagnosed 
acquired psychiatric disorder pre-existed 
service?  The examiner is requested to 
cite to the relevant evidence considered 
in providing the opinion, to include the 
service medical records and the June 1972 
enlistment examination.

c)  If so, is it at least as likely as not 
(50 percent probability or greater) that 
any pre-existing acquired psychiatric 
disorder was aggravated (increased in 
disability beyond the natural progress of 
the condition) during active duty?  The 
examiner should to cite to the relevant 
evidence considered in providing the 
opinion to include the medical treatment 
records, and the March 2009 VA examination 
report.  

d)  For any currently diagnosed 
psychiatric disorder that did not pre-
exist service, the examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current psychiatric 
disorder is related to service or an 
incident thereof, to include treatment for 
syphilis, or whether any psychosis 
developed within one year of the Veteran's 
discharge from service in May 1976.  In 
doing so, the examiner must consider the 
Veteran's statements regarding continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  The examiner is 
requested to cite to the relevant evidence 
considered in providing the opinion.


3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


